Citation Nr: 1510969	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-09 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan



THE ISSUE

Entitlement to payment of or reimbursement for unauthorized inpatient medical expenses incurred at Munson Medical Center during the period June 20-21, 2012.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 decision by the Department of Veterans Affairs Medical Center (VAMC) in Saginaw, Michigan, which is the Agency of Original Jurisdiction (AOJ) on this issue.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Fee Basis Unit of the VAMC denied payment or reimbursement of the claimed charges based on a finding that VA facilities were reasonably available, and that the Veteran had signed a VA Non-Hospitalization Form on June 19, 2012, declining to be transferred to such a VA facility.

VA will not approve payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended; for this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined, based on sound medical judgment, that the Veteran who received medical treatment could have been transferred to a VA or other Federal Medical Center or could have reported to a VA or other Federal Medical Center for continuation of treatment.  38 C.F.R. § 17.212(a) (2014) (emphasis added).

If a stabilized Veteran who requires continued non-emergency treatment refuses to be transferred to an available VA or other Federal facility, VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the Veteran up to the point of refusal of transfer by the Veteran.  38 C.F.R. § 17.212( c) (2014) (emphasis added).  

The Veteran insists on appeal that a person affiliated with the hospital's billing office handed him the VA Non-Hospitalization Form on June 19, 2012, and directed him to sign, but that he was never informed that he was actually stable enough to be transferred to a VA hospital.  The file before the Board, to include the Veteran's treatment record from Munson Medical Center, is silent as to if, when or by whom a competent medical determination was made that the Veteran was considered to be stable and capable of being transferred.  

As a determination of stability is a threshold question in determining whether a claimant is entitled to continued emergency treatment, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain, and associate with the file, any outstanding documentation from Munson Medical Center or from the VAMC addressing when, and by whom, a medical determination was made that the Veteran was considered to be stable and capable of being transferred from Munson Medical Center to a VA hospital.

2.  If no existing documentation is forthcoming in regard to the question above, the AOJ should submit the file to a VAMC physician qualified to determine the point at which the Veteran would have been capable of being transferred to a VA hospital.  The physician should prepare a finding on this question and associate the finding with the file.  The physician should provide a clinical rationale for all conclusions reached.

3.  The AOJ should also perform any additional development indicated.

4.  Then, readjudicate the issue on appeal.  If the benefit sought by the Veteran is not granted, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them an appropriate period in which to respond before the file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A.  BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




